Appellant now for the first time in his motion for rehearing insists that the evidence fails to show that his former wife was living at the time he entered into what the State alleges to be the bigamous marriage. This evidently was not regarded as a very serious contention, as we find no mention of it in his motion for new trial. However, we have examined the statement of facts, and we find the evidence ample to show that his former wife was not only living at the time the bigamous marriage was entered into, but that she was actually present in court at the time of his trial.
The other proposition urged is as equally untenable. As we understand it, his contention is that he and his last alleged wife did not intend to actually marry, but to enter into a marriage contract to be consummated when he had secured a divorce from his first wife. This proposition is directly controverted by the testimony of the colored minister who performed the marriage ceremony between him and his last wife, who testified that no such understanding or agreement was mentioned to him and that he married them regularly and returned the license as required by law.
The motion for rehearing is overruled.
Overruled. *Page 62